internal_revenue_service p o box cincinnati oh number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number vil dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request you will operate a scholarship program to help individuals who have a need to enter a different career path due to a life-changing illness of the individual or due to the individual’s need to take care of a dependent with a medical or similar condition the scholarship will enable recipients to pursue a new career without becoming a burden on family or public resources scholarships may be awarded for an advanced degree masters or doctorate degree a degree for a different undergraduate major than the individual obtained previously or a technical degree you will publicize the scholarship through your network of scholarship recipients who will be encouraged to recommend the program to others who might qualify in addition your board members will search for potential applicants from their network of contacts and when appropriate encourage such individuals to apply for a scholarship you have not letter catalog number 58263t yet developed an application but may do so in the future to allow you to collect pertinent information for purposes of selecting recipients any individual experiencing a life changing illness or similar condition or who has a dependent with a life changing illness or similar condition for whom the individual is a significant caregiver will be eligible for a scholarship in selecting recipients you will give particular emphasis to criteria that relate to the program’s purpose for example to applicants whose condition or whose dependents’ condition is likely to last for an extended period in addition each applicant will need to demonstrate the degree they will pursue will enable them to change his her lifestyle to better address the issues arising from the condition of the applicant or the applicant's dependent in other words the applicant will need to describe what they are striving for why and how the scholarship will help them accomplish their goal you will consider both individuals who are no longer able to pursue their current career due to their or their dependent’s condition as well as individuals who could continue in their current careers but need to improve their earning capacity in the face of high medical and or other bills relatives of members of the selection committee or substantial contributors are not eligible your board_of directors will constitute the selection committee you already selected the first scholarship recipient using the procedures outlined in this application but have withheld payment of funds pending approval of the program you verified that this recipient is not a disqualified_person you anticipate each scholarship will be full-ride to cover the recipient's full tuition educational fees books and any equipment such as a computer you anticipate each scholarship will be awarded for the number of semesters necessary to complete a desired degree and a new recipient will not be selected until the prior recipient has either completed his her degree or ceased pursuing a degree in addition in years when you have not identified a qualified applicant you may award no scholarship you will not require applicants to maintain a particular grade point average other than the grade average stipulated by the applicable college or university for the applicant to remain a student in good standing and not on academic probation to the extent possible you will pay all scholarship funds directly to the college or university under an arrangement whereby the college or university will apply the scholarship funds only for the applicant’s education-related expenses while the applicant is enrolled as a student and is in good standing for those items covered by a scholarship that cannot be paid directly through the college or university you will require the recipient to a preapprove the purchase of such items with you b purchase such items themselves and c seek reimbursement from you for such purchases when you are able to pay funds directly to the college or university you will not obtain yearly reports of the recipient’s courses and grades when you are not able to pay all funds directly to the college or university you will obtain a yearly report verified by the letter catalog number 58263t college or university of the courses taken and the grade received by the scholarship recipient in each academic period when reports or a failure to submit reports or other information received by you indicate all or a portion of a scholarship is not being used for the intended purposes you will cease distributing funds while you conduct an appropriate investigation if you determine funds have not been used for an improper purpose you will resume disbursements of funds to the recipient including if necessary paying any educational expenses that normally would have been paid_by you while the investigation was conducted if you determine funds have been used for an improper purpose you will take appropriate action to ensure payment of funds do not constitute a taxable_expenditure you represent that you will complete the following arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversion of funds from their intended purposes and take all reasonable and appropriate steps to recover the diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversion from occurring you represent that you will maintain the following all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code section a e the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request e this determination applies only to you it may not be cited as a precedent letter catalog number 58263t e e e e you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58263t
